Citation Nr: 0508977	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to increased evaluation, in excess of 20 percent 
disabling, for residuals of soft tissue trauma to the right 
back, right hip, and right thigh, with associated limitation 
of motion of the spine.



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from November 1981 to 
March 1982.  He subsequently served various periods of Active 
Duty for Training as a member of the Army National Guard.  
His current disability stems from an injury incurred during a 
period of ACDUTRA in June 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Baltimore, 
Maryland, Regional Office (RO) that continued a 20 percent 
rating for residuals of soft-tissue trauma to the right back, 
right hip, and right thigh, with associated limitation of 
motion of the spine.

In reviewing the file, the Board notes that appellant 
submitted a request for Total Disability for Individual 
Unemployability (TDIU) in July 1998 that was not adjudicated 
by RO; appellant submitted another claim for TDIU in December 
2004 that has not yet been adjudicated.  The issue of TDIU is 
not before the Board, and is referred to RO for appropriate 
development and initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2004).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision herein under appeal was issued after 
enactment of the VCAA, so the VCAA applies to the instant 
case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2004).  That has not expressly been 
done in this case.

The Board is remanding the case because the Agency of 
Original Jurisdiction (AOJ) has not yet rated the disability 
under a recent change in the rating criteria.  Specifically, 
the General Rating Formula for Diseases and Injuries of the 
Spine (Diagnostic Codes 5235 to 5243) was adopted effective 
September 26, 2003, but the AOJ has not yet rated the 
disability under this change.  When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran is for application, 
unless Congress provided otherwise or permitted VA to do 
otherwise, and VA does so.  Marcoux v. Brown, 9 Vet. App. 289 
(1996); VAOPGCPREC 11-97 (March 24, 1997).  Revised statutory 
or regulatory provisions apply only to the time period after 
the effective date of the change.  38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  Accordingly, the claim 
must be remanded to the AOJ for initial rating under the new 
rating criteria.  

The Board has also determined that a new medical examination 
is necessary at this point.  The VCAA's duty to assist 
includes providing medical examination or obtaining medical 
opinion when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).  When a veteran claims that his 
condition is worse than when originally rated, and when the 
available evidence is too old for an evaluation of the 
claimant's current condition, VA's duty to assist includes 
providing him with a new examination.  Olson v. Principi, 3 
Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 
281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, appellant asserted, in a Statement in 
Support of Claim (VA Form 21-4138) received in October 2003, 
that his disability had worsened since the Supplemental 
Statement of the Case (SSOC) was issued in June 2003.  
Appellant's most current VA compensation and pension (C&P) 
medical examination was performed in May 2002, so a new 
examination is appropriate at this point.  Additionally, the 
new back criteria also give consideration to neurological 
pathology, so a comprehensive evaluation should be undertaken 
to provide an informed opinion in this case.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2004), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Specifically, 
appellant should be advised to "give 
us all you've got" in regard to his 
claim.  If it is indicated that there 
is additional evidence to be obtained, 
the parties responsible should 
undertake to obtain that evidence.  To 
the extent that appellant's assistance 
is needed in obtaining or identifying 
pertinent records, that assistance 
should be requested.  

2.  Thereafter, appellant should be 
scheduled for appropriate 
examination(s) at a VA Medical Center 
to determine the current severity of 
appellant's service-connected 
disability.  The examiner(s) should 
review the C-file in conjunction with 
the examination(s).  The examiner(s) 
should perform all appropriate tests 
and should note the results in detail, 
and should express medical findings in 
terms that conform to the applicable 
rating criteria for the back, the hip, 
and the thigh.  The examiner(s) should 
note range-of-motion data and DeLuca 
factors (pain and fatigability) when 
applicable.  

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's disability, specifically 
considering the new criteria of the 
General Rating Formula for Diseases and 
Injuries of the Spine when rating the 
back disability after September 26, 
2003.  Consideration should also be 
given to whether separate ratings for 
the various anatomical segments is 
indicated or whether the symptoms are 
such that separate ratings would be 
prohibited in view of the provisions 
concerning pyramiding.  38 C.F.R. 
§ 4.14.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until she is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



